Citation Nr: 1639832	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  06-03 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for dizziness and vertigo, claimed as secondary to an in-service concussion.

4.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent



ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992.

This appeal before the Board of Veterans' Appeals (Board) arises from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In March 2010, the Board issued a decision denying entitlement to a disability rating in excess of 30 percent for migraine headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, by Memorandum Decision dated August 2011, the Court vacated the Board's decision and remanded the matter for further proceedings consistent with the Court's decision.  In February 2012, the Board remanded the issue regarding an increased initial rating for migraine headaches.

In a July 2013 rating decision, the RO granted service connection for irritable bowel syndrome and assigned a noncompensable evaluation.  By this same rating action, the RO also denied service connection for bilateral shoulder disorder and a low back disorder.  The Veteran perfected a timely appeal with respect to these issues.  See June 2014 Notice of Disagreement; November 2014 Statement of the Case; November 2014 Substantive Appeal (VA Form 9).

An April 2015 Board decision awarded an increased rating of 10 percent for an irritable bowel syndrome, in which the RO implemented in a July 2015 rating decision.  Unless the Chairman of the Board orders reconsideration (or pursuant to those exceptions identified in 38 C.F.R. § 20.1100(b)), all Board decisions are final on the date stamped on the face of that decision.  38 C.F.R. § 20.1100(a) (2015); see also 38 U.S.C.A. § 7103(a) (West 2014).  The Veteran did not appeal the Board's decision to the Court.  See 38 U.S.C.A. § 7266 (West 2014) (A person adversely affected by a final decision of the Board has 120 days to file Notice of Appeal to the Court).  Thus, the April 2015 Board decision is final with respect to the award of the 10 percent rating for an irritable bowel syndrome and with respect to the implementation of that award by the RO in a July 2015 rating decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a), 7252, 7261, 7266 (West 2014); 38 C.F.R. §§ 3.160(d)(2), 20.1100 (West 2015).

Given that finality also attaches to the July 2015 rating decision with respect to the award of the 10 percent rating for irritable bowel syndrome, by virtue of the April 2015 Board decision, there is no legal basis upon which the Board should accept the Veteran's May 2016 statement as a notice of disagreement with the 10-percent rating award implemented in the July 2015 rating decision.  See 38 C.F.R. §§ 3.160(d)(2), 20.1100.  For this reason, the Veteran's action, by and through his representative, in an attempt to initiate an appeal of the 10-percent rating was premature.  As a remedy, the Board is required to the place this matter in its proper procedural posture, and thus refers to the RO the issue of entitlement to an increased rating in excess of 10 percent for irritable bowel syndrome for appropriate handling in the first instance in accordance with the revised regulations concerning the filing of claims.  See 38 C.F.R. §§ 3.160(a) and (f), 19.9(b) (2015).

The issues of service connection for a bilateral shoulder disorder and a low back disorder were also previously before the Board in April 2015, at which time they were remanded for additional development.  That development having been completed, these issues have once again been returned to the Board.

The issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) was previously before the Board and remanded in April 2015.  While on remand, the RO granted service connection for such disability with an evaluation of 30 percent, effective from March 9, 2010.  As such, this issue is deemed resolved and will not be discussed any further.

Additionally, during the pendency of the appeal, the Veteran filed a claim for service connection for dizziness and vertigo, to include as secondary to an in-service concussion.  In a May 2011 rating decision, the RO denied this claim.  The Veteran filed a Notice of Disagreement in April 2012.  The RO furnished a Statement of the Case in October 2014.  The Veteran filed a Substantive Appeal (VA Form 9) in November 2014.  The RO certified the appeal of this issue in March 2016.  See VA Form 8, Certification of Appeal, dated March 2016.  Therefore, the Board has jurisdiction over the issue, and it has been added to the title page accordingly.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

Low Back, Bilateral Shoulders, and Dizziness and Vertigo

The Veteran was provided with a VA examination for his low back and right and left shoulders in August 2015, in accordance with the directives of the April 2015 Board Remand.  In particular, the Board directed the RO to obtain a medical opinion regarding whether the Veteran's in-service concussion injury either caused or aggravated the Veteran's low back disorder, and/or a right and/or left shoulder disorder.

Concerning the low back, the VA examiner found that the Veteran had a current diagnosis of mild degenerative disc disease.  The examiner took note of the Veteran's lay statements to the effect that he related that he began to suffer from back pain in service.  The VA examiner reviewed the Veteran's service treatment records, which showed a history of pre-service complaints of back strain due to lifting weights and in-service complaints of back pain with findings of back strain due to lifting injuries.  The VA examiner opined that the Veteran's degenerative disc disease of the low back was related to aging and not related to his in-service back strain or history of pre-service back strain.  However, the opinion did not contain a discussion of the in-service concussion injury sustained by the Veteran, and any relationship to his diagnosis of mild degenerative disc disease.

Concerning the right and left shoulders, the VA examiner found that the Veteran did not have a diagnosed left shoulder disorder, but rather found that the Veteran only had a right shoulder rotator cuff disorder.  The examiner noted that the Veteran stated that he had suffered from pain from this disorder since military service.  However, the VA examiner opined that the Veteran's right shoulder disorder was not related to military service, because the Veteran denied any in-service complaints or injury, and that none was reflected in the service treatment records.  However, the opinion did not contain a discussion of the in-service concussion injury sustained by the Veteran, and any relationship to his diagnosis of a right shoulder rotator cuff disorder.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  Here, the August 2015 VA examination reports do not contain opinions regarding any potential relationship between the Veteran's low back and/or right shoulder disorder and his in-service concussion injury, as directed by the April 2015 Remand.  Accordingly, a remand for addendum opinions to the August 2015 VA examination reports is warranted.

Concerning dizziness and vertigo, the Board observes that the Veteran was provided with a VA examination in September 2010.  At this examination, the Veteran's private treatment records, showing a diagnosis of tinnitus and vertigo with a possible association with hearing loss, were considered.  However, upon the provision of an audiological examination, it was determined that the Veteran did not have a hearing loss disability for VA purposes, and that any opinion regarding a relationship between such a disability and dizziness and/or vertigo would cause the examiner to resort to mere speculation.  The Veteran was also examined by an ear, nose, and throat (ENT) specialist in conjunction with his VA examination.  The ENT examiner opined that the Veteran's dizziness and vertigo were less likely than not related to in-service acoustic trauma, because there were no objective findings showing any otorological deficiencies.  However, neither the audiological nor ENT examination report contains a discussion as to whether the Veteran's dizziness and vertigo are in anyway attributable to his in-service concussion injury, which is the crux of the Veteran's claim.  Accordingly, as the opinions contained in the September 2010 VA reports are incomplete, a remanded for further medical guidance regarding any potential relationship between the Veteran's symptoms of dizziness and vertigo and his in-service concussion injury.

Migraine Headaches

Here, the Veteran's claim of entitlement to a disability rating in excess of 30 percent for migraine headaches was previously remanded in order to allow the Veteran to furnish information from his previous employer, [redacted], regarding the circumstances of his termination, which the Veteran maintains was related to his migraine headaches.  After the completion of this action, the RO was to then schedule the Veteran for a VA examination, in order to consider such records and the current level of impairment associated with the Veteran's migraine headaches.

In July 2015, the RO appears to have sent the Veteran a request for the provision of information relating to his previous employer, so that any such records may be obtained.  However, the information of record indicates that the RO may have sent the correspondence to an old address for the Veteran.  Upon review, the RO sent correspondence to the Veteran at an address on [redacted].  Notably, the information of record indicates that recent correspondence from the Veteran's representative, as well as the address listed in the current VBMS entry, show that the Veteran's current address is on [redacted].  Although there is no indication as to when the Veteran's address may have changed, the information of record reflects that the July 2015 written correspondence from VA to the Veteran was not sent to his latest address of record.  Therefore, the Board finds that, using the Veteran's latest mailing address, the Veteran should be afforded an additional opportunity to furnish, or provide the necessary authorization to obtain, the putative employment records sought in the April 2015 Remand, as well as to afford the Veteran an additional opportunity to report for a VA examination, if such records are actually procured.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to his claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Ensure that the Veteran's latest address of record is utilized in any such correspondence.  (Note: The most current VBMS entry indicates a current address on [redacted], [redacted], Alabama).

With the necessary assistance and authorization from the Veteran, contact the Veteran's former employer, [redacted], and request information regarding the facts and circumstances surrounding the separation/termination of the Veteran's employment.

Clearly explain to the Veteran and he has a full one-year period to respond (although VA may decide the claims within the one-year period).

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. After all records and/or responses received from each contacted entity have been associated with the claims file (to the extent possible), schedule the Veteran for a VA examination to determine the level of impairment due to his migraine headaches.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of the Remand, is to made available to the designated examiner, and the examination report is to include a discussion of the Veteran's documented medical history and lay statements.

Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected migraine headaches on his activities of daily living.

In particular, the examiner should describe what types of activities would be limited because of the service-connected migraine headaches, what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

The examiner should describe all symptomatology and manifestations related to the service-connected migraine headaches.

The examiner should address whether as a result of the service-connected migraine headaches, the Veteran suffers completely prostrating attacks of headaches, and this determination should be expressed in terms of: (1) how frequent such attacks occur; (2) the period of time in which such attacks exist and/or last; and (3) whether such attacks would be productive of severe economic inadaptability.

If the level of impairment due to such attacks cannot be quantified, and/or be described by specifying its productive characteristics, the examiner should so indicate.

Complete, clearly-stated rationale for the conclusions reached must be provided.

3. After all records and/or responses received from each contacted entity have been associated with the claims file (to the extent possible), schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the etiology of a disorder of the shoulder(s) and the low back.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of the Remand, is to made available to the designated examiner, and the examination report is to include a discussion of the Veteran's documented medical history and lay statements.

All studies and tests needed to ascertain the status of the disorder(s), to include all indicated tests and studies to include x-ray examination, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report. 

The examiner should generally record pertinent medical complaints, symptoms and clinical findings.

The examiner is asked to provide an opinion addressing the following questions:

* Is it at least as likely as not (i.e., a 50 percent or greater probability), that any right shoulder disorder, which the Veteran now has, was caused by or results from the head trauma sustained by the Veteran in September 1990?

* Is it at least as likely as not (i.e., a 50 percent or greater probability), that any left shoulder disorder, which the Veteran now has, was caused by or results from the head trauma sustained by the Veteran in September 1990?

* Is it at least as likely as not (i.e., a 50 percent or greater probability), that any low back disorder, which the Veteran now has, was caused by or results from the head trauma sustained by the Veteran in September 1990?

Complete, clearly-stated rationale for the conclusions reached must be provided.

4. After all records and/or responses received from each contacted entity have been associated with the claims file (to the extent possible), schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the etiology of a disorder manifested by dizziness and vertigo.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of the Remand, is to made available to the designated examiner, and the examination report is to include a discussion of the Veteran's documented medical history and lay statements.

All studies and tests needed to ascertain the status of the disorder(s), if deemed necessary, should be performed and written interpretation of such should be associated with the examination report. 

The examiner should generally record pertinent medical complaints, symptoms and clinical findings.

The examiner is asked to provide an opinion addressing the following questions:

* Is it at least as likely as not (i.e., a 50 percent or greater probability), that a disorder manifested by dizziness and vertigo, which the Veteran now has, was caused by or results from the head trauma sustained by the Veteran in September 1990?

Complete, clearly-stated rationale for the conclusions reached must be provided.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, re-adjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, the case should be returned to the Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This RMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




